DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 13-17, 19 are rejected on the ground of non-provisional non-statutory double patenting as being unpatentable over claims 1, 8, 9, 10, 12, 13, 16, 17 and 19 of U.S. Patent No. 10,984,034. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined/strike-through portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 17/249541
U.S. Pat. No. 10,984,034
1. A system comprising: computer-readable memory storing executable instructions; and one or more processors programmed by the executable instructions to at least: 
obtain a corpus of training data pairs, wherein individual training data pairs of the corpus comprise a training input data training output data item, 
wherein the training input data item comprises dialogue text data 
and dialogue classification data, and wherein the corresponding training output data item represents dialogue interaction data to which the training input data item is to be mapped; train a dialogue interaction model 

using the corpus of training data pairs, 
wherein the dialogue interaction model is trained to generate dialogue interaction data; 


receive text corresponding to one or more inputs of a user; 
and in response to an input of the one or more inputs: 
process at least a portion of the text in a user value classifier, wherein the user value classifier 
generates a first plurality of scores 
using a model based at least partly on one or more weights and a mapping of individual words of the text to individual user values of a plurality of user values, 
wherein individual scores of the first plurality of scores correspond to individual (See Claim 2, levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action) user values of the plurality of user values, and wherein the first plurality of scores represent a relative ranking of individual user values of the plurality of user values; and 
process at least a portion of the text in a perception classifier, 
wherein the perception classifier generates a second plurality of scores, wherein individual scores of the second plurality of scores correspond to individual modes of perception of a plurality of modes of perception, and wherein a highest score of the second plurality of scores corresponds to a first mode of perception, of the plurality of modes of perception, likely to be preferred by the user; 


[from below, at least a portion of the first plurality of scores],






generate dialogue interaction output using the dialogue interaction model, [at least a portion of the first plurality of scores], and the highest score of the second plurality of scores, 




wherein the dialogue interaction output comprises text associated with the first mode of perception; and present the dialogue interaction output.


2. The system of claim 1, wherein the one or more processors are programmed by further executable instructions to process at least a portion of the text in a third classifier, wherein the third classifier generates a third plurality of scores, wherein individual scores of the third plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, wherein the third plurality of scores are generated using a second model that maps individual words of the text to individual levels in the hierarchy, and wherein the dialogue interaction output is generated based at least partly on a highest score of the third plurality of scores.

3. The system of claim 2, wherein the one or more processors are programmed by further executable instructions to identify a dialogue interaction template based at least partly on a likelihood that processing text, corresponding to a subsequent input of the user, will produce a result corresponding to a progression of the user to a higher level of the hierarchy.

4. The system of claim 1, wherein the one or more processors are programmed by further executable instructions to identify a textual vector word to be included in the dialogue interaction output, wherein the textual vector word corresponds to one of: a change in a conversional direction or a desired conversational direction.

5. The system of claim 1, wherein the one or more processors are programmed by further executable instructions to process at 
least a portion of the text in a third classifier, wherein the third classifier generates a third plurality of scores, 
wherein individual scores of the third plurality of scores correspond to individual resources of a plurality of resources expected to be exchanged by the user preceding performance of an action, wherein a highest score of the third plurality of scores corresponds to a resource, of the plurality of resources, likely to be exchanged by the user, and wherein the dialogue interaction output is generated based at least partly on a highest score of the third plurality of scores.




6. A computer-implemented method comprising: under control of a computing system comprising one or more computing devices configured to execute specific instructions, 















receiving text corresponding to one or more inputs made by a user 
and in response to an input of the one or more inputs: processing at least a portion of the text in a user value classifier, 
wherein the user value classifier generates a plurality of scores using a model based at least partly on one or more weights and a mapping of individual words of the text to individual user values of a plurality of user values, wherein individual scores of the plurality of scores correspond to individual user values of the plurality of user values, and wherein the plurality of scores represent a relative ranking of individual user values of the plurality of user values; 


















generating dialogue interaction output using a dialogue interaction template and a customization to the dialogue interaction template, wherein the customization is based at least partly on the relative ranking of individual user values of the plurality of user values; 





and presenting the dialogue interaction output.


13. The computer-implemented method of claim 6, further comprising processing at least a portion of the text in an action hierarchy classifier, wherein the action hierarchy classifier generates a second plurality of scores, wherein individual scores of the second plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, wherein the second plurality of scores are generated using a second model that maps individual words of the text to individual levels in the hierarchy, and wherein the dialogue interaction output is generated based at least partly on a highest score of the second plurality of scores.



14. The computer-implemented method of claim 6, further comprising processing at least a portion of the text in a perception classifier, wherein the perception classifier generates a second plurality of scores, wherein individual scores of the second plurality of scores correspond to individual modes of perception of a plurality of modes of perception, wherein a highest score of the second plurality of scores corresponds to a first mode of perception, of the plurality of modes of perception, likely to be preferred by the user, and wherein the dialogue interaction output comprises text associated with the first mode of perception.


15. A computer-implemented method comprising: under control of a computing system comprising one or more computing devices configured to execute specific instructions, receiving text corresponding to one or more inputs made by a user during a multi-turn dialogue; 
and in response to an input of the one or more inputs: 











processing at least a portion of the text in a perception classifier, wherein the perception classifier generates a plurality of scores, 

wherein individual scores of the plurality of scores correspond to individual modes of perception of a plurality of modes of perception, and wherein a highest score of the plurality of scores corresponds to a first mode of perception, of the plurality of modes of perception, likely to be preferred by the user; 



generating dialogue interaction output using a dialogue interaction template and a customization to the dialogue interaction template, wherein the customization comprises text associated with the first mode of perception; and presenting the dialogue interaction output.

16. The computer-implemented method of claim 15, wherein processing at least the portion of the text in the perception classifier comprises processing at least the portion of text using at least one of: a neural network model, or a model based at least partly on one or more weights and a mapping of individual words of the text to individual modes of perception of the plurality of modes of perception.




17. The computer-implemented method of claim 15, further comprising: obtaining a corpus of training data pairs, wherein individual training data pairs of the corpus comprise a training data input and a corresponding desired output, wherein the training data input comprises multi-turn dialogue text data, and wherein the corresponding desired output comprises perception classification data to which the training data input is to be mapped; and training the perception classifier using the corpus of training data pairs, wherein the perception classifier is trained to generate scores corresponding to individual modes of perception of the plurality of modes of perception.




19. The computer-implemented method of claim 15, further comprising processing at least a portion of the text in an action hierarchy classifier, wherein the action hierarchy classifier generates a second plurality of scores, wherein individual scores of the second plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, 
wherein the second plurality of scores are generated using a second model that maps individual words of the text to individual levels in the hierarchy, and wherein the dialogue interaction output is generated based at least partly on a highest score of the second plurality of scores.

8. A system comprising: computer-readable memory storing executable instructions; and one or more processors programmed by the executable instructions to at least: 
obtain a corpus of training data pairs, wherein individual training data pairs of the corpus comprise a training data input 
and a corresponding desired 

wherein the training 
comprises 
and dialogue classification data, and wherein the corresponding desired output comprises multi-turn dialogue response data to which the training data input is to be mapped; 
train a neural-network-based response generation model 
using the corpus of training data pairs, 
wherein the response generation model is trained to generate response generation model output data representing a multi-turn dialogue response; 
receive text corresponding to one or more inputs of a user; 
and in response to an input of the one or more inputs: 
process at least a portion of the text in a first classifier, wherein the first classifier 

generates a first plurality of scores, 
[from below, wherein the first plurality of scores are generated using a model that maps individual words of the text to individual levels in the hierarchy];
wherein individual scores of the first plurality of scores correspond to individual 
levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, 
and [wherein the first plurality of scores are generated using a model that maps individual words of the text to individual levels in the hierarchy]; 
process at least a portion of the text in a second classifier, 
wherein the 
 identify a response template based at least partly on a level of the hierarchy associated with a highest score of the first plurality of scores; determine whether the response template is associated with a relevance score that satisfies a threshold; in response to determining that the response template is associated with a relevance score that satisfies the threshold, 
generate a response using the response template and a customization to the response template, wherein the customization comprises text associated with the first mode of perception; in response to determining that the response template is associated with a relevance score that does not satisfy the threshold, generate the response using the response generation model, wherein the response comprises a textual transformation applied to response generation model output data that is generated using at least the portion of the text; and present the response.







Claim 8…from above:
 individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, and wherein the first plurality of scores are generated using a model that maps individual words of the text to individual levels in the hierarchy




9. The system of claim 8, wherein the one or more processors are further programmed by the executable instructions to identify the template based at least partly on a likelihood that processing text, corresponding to a subsequent input of the user, in the first classifier will produce a result corresponding to a progression of the user to a higher level of the hierarchy.

12. The system of claim 8, wherein the one or more processors are further programmed by the executable instructions to identify a textual vector word to be included in the response, wherein the textual vector word corresponds to one of: a change in a conversional direction or a desired conversational direction.

10. The system of claim 8, wherein the one or more processors are further programmed by the executable instructions to process at least a portion of the text in a third classifier, wherein the third classifier generates a third plurality of scores, (from Claim 3, 
wherein individual scores of the third plurality of scores correspond to individual resources of a plurality of resources expected to be exchanged by the user preceding performance of the action, wherein a highest score of the third plurality of scores corresponds to a resource, of the plurality of resources, likely to be exchanged by the user, and wherein generating the response is further based at least partly on the highest score of the third plurality of scores)
wherein generating the response is further based at least partly on a highest score of the third plurality of scores.

1. A computer-implemented method comprising: under control of a computing system comprising one or more computing devices configured to execute specific instructions, obtaining a corpus of training data pairs, wherein individual training data pairs of the corpus comprise a training data input and a corresponding desired output, wherein the training data input comprises multi-turn dialogue text data and dialogue classification data, and wherein the corresponding desired output comprises multi-turn dialogue response data to which the training data input is to be mapped; training a neural-network-based response generation model using the corpus of training data pairs, wherein the response generation model is trained to generate response generation model output data representing a multi-turn dialogue response; 
receiving text corresponding to one or more inputs of a user; 

and in response to an input of the one or more inputs: processing at least a portion of the text in a first classifier, wherein the first classifier generates a first plurality of scores, wherein individual scores of the first plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, and wherein the first plurality of scores are generated using a model that maps individual words of the text to individual levels in the hierarchy; processing at least a portion of the text in a second classifier, wherein the second classifier generates a second plurality of scores, wherein individual scores of the second plurality of scores correspond to individual modes of perception of a plurality of modes of perception, and wherein a highest score of the second plurality of scores corresponds to a first mode of perception, of the plurality of modes of perception, likely to be preferred by the user; identifying a response template based at least partly on a level of the hierarchy associated with a highest score of the first plurality of scores; determining whether the response template is associated with a relevance score that satisfies a threshold; in response to determining that the response template is associated with a relevance score that satisfies the threshold, 
generating a response using the response template and a customization to the response template, wherein the customization comprises text associated with the first mode of perception; in response to determining that the response template is associated with a relevance score that does not satisfy the threshold, generating the response using the response generation model, wherein the response comprises a textual transformation applied to response generation model output data that is generated using at least the portion of the text; and presenting the response.


From claim 1, 




individual scores of the first plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, and wherein the first plurality of scores are generated using a model that maps individual words of the text to individual levels in the hierarchy…; identify a response template based at least partly on a level of the hierarchy associated with a highest score of the first plurality of scores



From Claim 1

the second classifier generates a second plurality of scores…individual scores of the second plurality of scores correspond to individual modes of perception of a plurality of modes of perception, and wherein a highest score of the second plurality of scores corresponds to a first mode of perception, of the plurality of modes of perception, likely to be preferred by the user; … wherein the response comprises a textual transformation applied to response generation model output data that is generated using at least the portion of the text;

13. A non-transitory computer storage medium storing executable code, wherein the executable code configures a computing system to perform a process comprising: receiving text corresponding to one or more inputs of a user;
 
and in response to an input of the one or more inputs: processing at least a portion of the text in a first classifier, wherein the first classifier generates a first plurality of scores, wherein individual scores of the first plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, and wherein the first plurality of scores are generated using a model that maps individual words of the text to individual levels in the hierarchy; 
processing at least a portion of the text in a second classifier, wherein the second classifier generates a second plurality of scores,
 wherein individual scores of the second plurality of scores correspond to individual modes of perception of a plurality of modes of perception, and wherein a highest score of the second plurality of scores corresponds to a first mode of perception, of the plurality of modes of perception, likely to be preferred by the user; identifying a response template based at least partly on a level of the hierarchy associated with a highest score of the first plurality of scores; generating a response using the response template and a customization to the response template, wherein the customization comprises text associated with the first mode of perception; and presenting the response.



(From claim 1, training a neural-network-based response generation model)
Claim 17. …for each mode of perception of the plurality of modes of perception, the corresponding score of the second plurality of scores is based further on a second weight associated with at least a second word associated with the mode of perception, wherein the second weight is different than the weight associated with the at least one word associated with the mode of perception.


From claim 1 and 8, obtain a corpus of training data pairs, wherein individual training data pairs of the corpus comprise a training data input and a corresponding desired output, wherein the training data input comprises multi-turn dialogue text data and dialogue classification data, and wherein the corresponding desired output comprises multi-turn dialogue response data to which the training data input is to be mapped; train a neural-network-based response generation model using the corpus of training data pairs, wherein the response generation model is trained to generate response generation model output data representing a multi-turn dialogue response;… plurality of scores correspond to individual modes of perception of a plurality of modes of perception


From claim 13, 



wherein the first classifier generates a first plurality of scores, wherein individual scores of the first plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, 
and wherein the first plurality of scores are generated using a model that maps individual words of the text to individual levels in the hierarchy.
… identifying a response template based at least partly on a level of the hierarchy associated with a highest score of the first plurality of scores;


Allowable Subject Matter
Claims 1-5, 15-20 are allowed.
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by London et al. (US 20150142704 A1).
Regarding claim 6, London discloses:
a computer-implemented method comprising: under control of a computing system comprising one or more computing devices configured to execute specific instructions, receiving text corresponding to one or more inputs made by a user during a multi-turn dialogue, at least by (paragraph [0144] describes receiving text as speech input from a caller, and paragraph [0092] further describes ongoing dialog between the caller and automated system in a dynamic and flexible order (i.e. during a multi-turn dialogue)
and in response to an input of the one or more inputs: processing at least a portion of the text in a user value classifier, wherein the user value classifier generates a plurality of scores using a model based at least partly on one or more weights and a mapping of individual words of the text to individual user values of a plurality of user values, wherein individual scores of the plurality of scores correspond to individual user values of the plurality of user values, and wherein the plurality of scores represent a relative ranking of individual user values of the plurality of user values, at least by (Paragraph [0136] “use Bayesian inference to determine the likelihood that the user meant one thing as opposed to another, and traverse nodes (as a graph) associated with concept properties… relevant context and place in the KTG and provide edges (to navigate and traverse) and weights based on the importance of the associated relationships and meaning to other concepts and nodes”, paragraph [0145] “assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller… assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller”)
generating dialogue interaction output using a dialogue interaction template and a customization to the dialogue interaction template, wherein the customization is based at least partly on the relative ranking of individual user values of the plurality of user values; and presenting the dialogue interaction output, at least by (paragraph [0155] “a detailed food order KTG template (ontology chart) is depicted. A restaurant interaction 300 is initiated when a caller calls a restaurant that has an implementation of the embodiment described herein. The restaurant starts out asking if the caller wants to order food because that is more probable. In this example, based on statistics tracked on the purpose of calls, 60% of the time, a given caller is calling to make a food order and the system takes food orders as shown in the "Take Food order" action node 302. The system will assign a probability and weight of 0.6 to this scenario. 40% of the time callers want to make a reservation and therefore the system prompts the caller for such information to take such a reservation ("Take Reservation") 301. Thus, the system assigns a weight (and probability) of 0.4 to the likelihood that a caller is calling the restaurant to make a reservation. If callers call to make a food order, then 80% of the time they will order Food 304 and 40% of the time they will order a Drink 303 as part of their food order. These weights are mapped to corresponding edges in the knowledge tree graph (KTG) based on the relationship of data/concepts in one node to data/concepts in another node.” Paragraph [0163] “KTGs are dynamically built "on-the-fly" for speed and efficiency and are completely flexible to support new concepts, data property fields or slots, and relationships in real-time as the dialog progresses. Furthermore, KTGs keep and track metadata about each node so that the KTG knows what the purpose of the node is (e.g. event/action or concept), the type of data property fields and information (e.g. required or optional fields), and the number and strength of relationships (edges) the node has with other nodes”)
As per claim 7, claim 6 is incorporated and London further discloses:
wherein processing the portion of the text in the user value classifier comprises: determining that a word of the portion of the text is in a first set of words associated with a first user value of the plurality of user values; generating a first score of the plurality of scores using a first weight associated with the first user value; determining that the word is in a second set of words associated with a second user value of the plurality of user values; and generating a second score of the plurality of scores using a second weight associated with the second user value, wherein the second weight is different than the first weight, at least by (paragraph [0145] dynamically tracks individual and global statistics for terms, words, and concepts used by callers. Based on these probabilities, the system then assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller. The decision-making engine helps make system decisions of the most appropriate responses and/or actions to take using probabilities computed from the Bayesian inference engine to determine the most probable inference of what the caller intended, by tracking terms, words, and concepts used by callers and assigning weight to the between nodes in the KTG any number scores/weights between nodes (e.g. text/concepts) are disclosed)
As per claim 8, claim 6 is incorporated and London further discloses:
wherein processing the portion of the text in the user value classifier comprises: determining that a first word of the portion of the text is in a set of words associated with a user value of the plurality of user values; determining that a second word of the portion of the text is in the set of words associated with the user value; and generating a score of the plurality of scores using a first weight associated with the first word and a second weight associated with the second word, wherein the second weight is different than the first weight, at least by (paragraph [0145] dynamically tracks individual and global statistics for terms, words, and concepts used by callers. Based on these probabilities, the system then assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller. The decision-making engine helps make system decisions of the most appropriate responses and/or actions to take using probabilities computed from the Bayesian inference engine to determine the most probable inference of what the caller intended, by tracking terms, words, and concepts used by callers and assigning weight to the between nodes in the KTG any number scores/weights between nodes (e.g. text/concepts) are disclosed)
As per claim 9, claim 6 is incorporated and London further discloses:
further comprising generating contextual data regarding the multi-turn dialogue, wherein processing the portion of the text in the user value classifier is based at least partly on the contextual data, at least by (paragraph [0145] dynamically tracks individual and global statistics for terms, words, and concepts used by callers. Based on these probabilities, the system then assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller.
As per claim 10, claim 9 is incorporated and London further discloses:
wherein generating the contextual data comprises generating data representing at least one of: a classification result of a prior turn of the multi-turn dialogue, a change to classification results over two or more prior turns of the multi-turn dialogue, or a transcript of at least a portion of the multi-turn dialogue, paragraph [0077] dynamically reorder and change the dialog depending on the context. The embodiments described herein may learn a user's preferences, see also, para. 0092, 0137)
As per claim 11, claim 9 is incorporated and London further discloses:
further comprising: generating second contextual data regarding a subsequent turn of the multi- turn dialogue; and processing at least a portion of text regarding the subsequent turn in the user value classifier, wherein the user value classifier generates a second plurality of scores using the model, wherein the second plurality of scores represent a second relative ranking of individual user values of the plurality of user values, and wherein the second relative ranking is different than the relative ranking, at least by (paragraph [0136] “if a user called a retailer like Best Buy and asked about what type of laptop computers they have on sale and then during the ongoing dialog talked about games, embodiments of a dialog manager may dynamically create an edge (relationship) because it is possible the user might be interested in games (software) that would run on a laptop, depending on the context. Thus, during the conversation, concepts for computers, software, and games may be created (along with their associated pre-defined properties… allow multiple domains to be accessed and for domain model to be dynamically expanded” paragraph [0137] analyze changes in the progression of dialog context as the caller utters new concepts or lexical items moving forward in the dialog, paragraph [0145] “assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller. The decision-making engine helps make system decisions of the most appropriate responses and/or actions to take using probabilities (e.g. ranking) computed from the Bayesian inference engine to determine the most probable inference”
As per claim 12, claim 6 is incorporated and London further discloses:
wherein generating the dialogue interaction output comprises generating an interface configured to present data regarding a plurality of classification results based at least partly on the multi-turn dialogue, at least by (paragraph [0114] “report a "confidence" in their interpretation of a result, along with a set of possible alternative interpretations and their confidences.”)
As per claim 13, claim 6 is incorporated and London further discloses:
further comprising processing at least a portion of the text in an action hierarchy classifier, wherein the action hierarchy classifier generates a second plurality of scores, wherein individual scores of the second plurality of scores correspond to individual levels in a hierarchy, wherein individual levels in the hierarchy correspond to individual phases preceding performance of an action, wherein the second plurality of scores are generated using a second model that maps individual words of the text to individual levels in the hierarchy, and wherein the dialogue interaction output is generated based at least partly on a highest score of the second plurality of scores, at least by (paragraph [0060] “underlying ontological framework and model for KTGs for different business types. KTG templates organize concepts, actions/events, and properties in a structured hierarchy for general and specific ontology domains of the business that may need to be instantiated as KTG nodes during a dialog and may facilitate the transition from one dialog state to another.” Paragraph [0136] “use Bayesian inference to determine the likelihood that the user meant one thing as opposed to another, and traverse nodes (as a graph) associated with concept properties… relevant context and place in the KTG and provide edges (to navigate and traverse) and weights based on the importance of the associated relationships and meaning to other concepts and nodes”, paragraph [0145] “assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller… assigns weights to edges between nodes in knowledge tree graphs (KTGs) based on the strength of the relationship between known concepts and new information obtained during the dialog with the caller”, see also Fig. 2 and 3a which describes levels in a hierarchy with associated weights between nodes which a user’s input can be associated with to determine possible classification or topic related to users input and possible suggestions of dialog which guides the user through a conversation for a particular action/task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        8/12/2022